DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 03/29/2021, in response to claims 1-12 rejection from the final office action (11/27/2020), by amending claims 1, 8, and 11 is NOT entered because Applicants’ amendment raise new issues.

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
The proposed amendment “the bottom cover being disconnected from the rotary connector” of claim 1 raises 112(a) or 112(b) issue if submitted in separated paper. Because Applicants’ rotatory connector 54 is indirectly connected to the bottom cover 43 (See Fig. 6). Furthermore, the claim does not describe when the disconnection occurs. During maintenance, all parts in an apparatus can be disconnected. 
The examiner suggests “the bottom cover being spaced apart from the rotary connector”. However, Applicants stated the important concept is being able to remove the bottom cover 43 while not moving the rotatory connector 54, and wish to keep the word “disconnected”. The examiner suggests “the bottom cover being spaced apart from the rotary connector, the bottom cover is capable of being disconnected rotary 
“a bottom cover that closes a bottom side opening of the container body and is configured to be detachable from the container body,
wherein the container body and the bottom cover are coupled to each other with a first anchor,
the bottom cover being spaced apart from the rotary connector, the bottom cover is capable of being disconnected from the rotary connector and the support structure when the first anchor is removed”.
Based on Applicants’ argument that slip ring 19 is connect to the bottom of the container 12b (Fig. 1 of ‘317, argument page 10), Applicants’ are attribute slip ring 19 corresponding to “the rotary connector”. Yet, notice there are four wires connected to the shaft, the slip ring 19 only function for the RF cord 16. There are other “rotatory connector” for cords 18. Nevertheless, the bottom plate in ‘317 cannot separate the slip ring by removing the bottom plate (using screw imported from ‘662). However, the examiner needs to review ‘317 in detail, particularly the power cords or maintenance issue.
Therefore, the examiner considers the current proposed amendment raises new issues. If Applicants amend the claim as suggested, the examiner needs to reconsider the prior arts, and possible need further search to decide allowability.
The proposed amendment of claim 11 was not discussed during in the interview. The examiner considers the previous claim 11 is better, as the word “biased” has multiple meaning. Alternatively, Applicants may amend claim 11 as suggested in the claim interpretation section of the previous OC. However, previous rejection of claim 11 stands.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEATH T CHEN/Primary Examiner, Art Unit 1716